DETAILED ACTION
Preliminary Amendment filed 01/11/2022 is considered.
Claims 1-15 are cancelled.
Claims 16-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 states that the using at least two of a skewness analyses, a flatness analysis, a crest analysis, and a rooloff analysis. However, the step of the claim does not show how each of these analyses are performed. The claim terms do not have a clear effect on the subject-matter if the claim. Therefore, since it is not clear which technical features are comprised in the matter how the steps are analyzed, the claim is unclear and indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2019/067718 A2 to DENG et al. (hereinafter “DENG”).
Regarding claim 16, DENG discloses a method for avoiding a howling disturbance (Figs. 1-5; please see howl state) on conferences, comprising: using a howling detector Fig.5 ; please see howl detector)  unit implemented inside a multipoint control unit to receive an audio stream input from a client (paragraphs [0042]-[0047]; teleconference server provides teleconference audio data to teleconference client device 100b corresponding to the speech of near-end talker 2 received by teleconference client device 100c, and also provides teleconference audio data to teleconference client device 100c corresponding to the speech of near-end talker 2 received by teleconference client device 100b); analyzing the audio input with the howling detector in order to verify whether howling noise is present, using, a crest analysis (paragraph [0105]; spectral-related measures may be used to characterize a peaky condition of a signal spectrum, such as: a spectral crest measure based on a power ratio between the sum of the peak bands and other bands); in response to detecting the howling noise, preventing the audio stream input to be forwarded as an output to an audio mixer (Fig. 4 step 415, paragraphs [0060] and [0069]; Optional block 415 involves mitigating the howl state or sending a howl state detection message. According to some examples, the teleconference server may send the howl state detection message to the client location that is causing the howl state in block 415. mitigating the howl state may involve muting one or more microphones at the client location that is causing the howl state).

Regarding claim 17, DENG discloses the method of claim 16, wherein in the analyzing of the audio input includes the skewness analysis, the skewness analysis being carried out by measuring an asymmetry of a distribution around a mean value (paragraphs [0083]; a spectral peakiness measure (SPM) is calculated as one minus the ratio between geometric mean of the band power spectrum and the arithmetic mean of the band power spectrum).

Regarding claim 18, DENG discloses the method of claim 16, wherein the analyzing of the audio input includes the flatness analysis, the flatness analysis being carried out by calculating the ratio of a geometric mean to an arithmetic mean and quantifying the audio input sound as a noise-like sound or as a tone-like sound (paragraph [0083];  a spectral peakiness measure (SPM) is calculated as one minus the ratio between geometric mean of the band power spectrum and the arithmetic mean of the band power spectrum).

Regarding claim 19, DENG discloses the method of claim 16, wherein the analyzing of the audio input includes the crest analysis being carried out by calculating the ratio of the peak values within spectral frequencies to an arithmetic mean of an energy spectrum of the audio input (paragraph [0083];  a spectral peakiness measure (SPM) is calculated as one minus the ratio between geometric mean of the band power spectrum and the arithmetic mean of the band power spectrum).

Regarding claim 20, DENG discloses the method of claim 16, wherein the analyzing of the audio input includes the rolloff analysis being carried out by calculating a frequency so that a pre-defined percentage of a signal energy is contained below a frequency of the audio input (paragraphs [0048], [0068] and [0082]; a first such metric, which is referred to herein as a spectral peakiness measure (SPM), is based on the observation that howl audio usually has very high spectral peaks, with energy concentrated in narrow frequency ranges).

Regarding claim 21, DENG discloses the method of claim 16, comprising: the multipoint control unit automatically starting a process to inform the one or more clients that are generating the howling noise disturbance and/or the other clients that are not generating the howling noise disturbance about the howling noise disturbance (Fig. 4 step 415, paragraphs [0060] and [0069]; Optional block 415 involves mitigating the howl state or sending a howl state detection message. According to some examples, the teleconference server may send the howl state detection message to the client location that is causing the howl state in block 415. mitigating the howl state may involve muting one or more microphones at the client location that is causing the howl state).
 
Regarding claim 22, DENG discloses the method of claim 21, comprising: the client that generated the howling noise disturbance solving the problem locally so that no howling noise is present and the multipoint control unit automatically remixing the client to the audio stream again in response to the solving of the problem locally and informing this client and/or the other clients about the remixing (Fig. 4 step 415, paragraphs [0060], [0065] and [0069]; Optional block 415 involves mitigating the howl state or sending a howl state detection message. According to some examples, the teleconference server may send the howl state detection message to the client location that is causing the howl state in block 415. mitigating the howl state may involve muting one or more microphones at the client location that is causing the howl state).

Regarding claim 23, DENG discloses a system for avoiding howling disturbance on conferences (Figs. 1-5; please see howl state) comprising:
a multipoint control unit communicatively connectable to a plurality of clients, the clients including a first client and a second client (paragraphs [0042]-[0047]; teleconference server provides teleconference audio data to teleconference client device 100b corresponding to the speech of near-end talker 2 received by teleconference client device 100c, and also provides teleconference audio data to teleconference client device 100c corresponding to the speech of near-end talker 2 received by teleconference client device 100b);
a howling noise detector configured to detect a howling noise, the howling detector being implemented inside the multipoint control unit to receive an audio stream input from each of the clients (paragraph [0105]; spectral-related measures may be used to characterize a peaky condition of a signal spectrum, such as: a spectral crest measure based on a power ratio between the sum of the peak bands and other bands);
a prevention unit configured to disable and/or enable a procedure to prevent the audio stream input to be forwarded to an audio mixer in response to detection of the howling noise in the audio stream input (Fig. 4 step 415, paragraphs [0060] and [0069]; Optional block 415 involves mitigating the howl state or sending a howl state detection message. According to some examples, the teleconference server may send the howl state detection message to the client location that is causing the howl state in block 415. mitigating the howl state may involve muting one or more microphones at the client location that is causing the howl state).

Regarding claim 24, DENG discloses the system of claim 23, wherein the howling detector unit comprises: - a skewness analysis unit; - a flatness analysis unit; - a crest analysis unit; and/or - a rolloff analysis unit (paragraph [0105]; spectral-related measures may be used to characterize a peaky condition of a signal spectrum, such as: a spectral crest measure based on a power ratio between the sum of the peak bands and other bands).

Regarding claim 25, DENG discloses the system of claim 23, wherein the howling detector unit comprises a DC filter unit and/or a fast Fourier transformation (FFT) unit (paragraph [0117]; modulation spectrum analysis of block 1015 may involve a Fourier transform of the long-term level information in the sliding time window).

Regarding claim 26, DENG discloses the system of claim 23, wherein the howling detector unit comprises at least one fixed sized circular queue to separately queue an output of at least one of: a skewness analysis unit, a flatness analysis unit, a crest analysis unit and/or a roll-off analysis unit (paragraph [0105]; spectral-related measures may be used to characterize a peaky condition of a signal spectrum, such as: a spectral crest measure based on a power ratio between the sum of the peak bands and other bands).

Regarding claim 27, DENG discloses the system of claim 26, wherein the howling detector unit comprises at least one average unit to individually average the output of the queue (paragraph [0105]; spectral-related measures may be used to characterize a peaky condition of a signal spectrum, such as: a spectral crest measure based on a power ratio between the sum of the peak bands and other bands).

Regarding claim 28, DENG discloses the system according to claim 27, wherein the howling detector unit comprises at least one comparator unit to compare by an output of the average unit to an individual threshold value (paragraphs [0087]; SPM n represents a threshold for determining a condition of high-peakiness). 

Regarding claim 29, DENG discloses the system of claim 28, wherein the howling detector unit comprises an AND port unit to analyze at least two individual threshold value outputs generated by at least two comparator units and forward a single Boolean value informing the multipoint control unit to prevent the audio stream input from being mixed in the audio mixer or release the audio stream input to be mixed via the audio mixer (paragraphs [0017] ,[0065], [0069];  teleconference client m whose level signal is most correlated to the mixed signal).

Regarding claim 30, DENG discloses the system of claim 23, wherein the system is included in a private branch exchange (PBX), a telecommunication device, a personal computer (PC), a closed loop control system equipped with Automatic Gain Control (AGC), or a telecommunication device having a web application (paragraph [0094]; automatic gain control (AGC)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653